Exhibit 10.5

Execution Version

SECOND SUPPLEMENTAL INDENTURE

SECOND SUPPLEMENTAL INDENTURE, dated as of April 30, 2015 (this “Supplemental
Indenture”), by and among Regency Energy Partners LP, a Delaware limited
partnership (“Regency Energy Partners”), Regency Energy Finance Corp., a
Delaware corporation (“Finance Corp.” and, together with Regency Energy
Partners, the “Issuers”), Energy Transfer Partners, L.P., a Delaware limited
partnership (the “Parent Guarantor”), the subsidiary guarantors party hereto
(the “Existing Guarantors”) and Wells Fargo Bank, National Association, as
trustee under the Indenture referred to below (in such capacity, the “Trustee”).
All capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Indenture (as defined below).

W I T N E S S E T H

WHEREAS, the Issuers, the Existing Guarantors and the Trustee have heretofore
executed and delivered an indenture, dated as of July 1, 2014 (as amended,
supplemented or otherwise modified to date, including without limitation
pursuant to this Supplemental Indenture, the “Indenture”);

WHEREAS, the Issuers’ 8 3⁄8% Senior Notes due 2019 (the “Outstanding Notes”)
have been issued pursuant to the Indenture and are outstanding as of the date of
this Supplemental Indenture;

WHEREAS, Regency Energy Partners has entered into that certain Agreement and
Plan of Merger, dated as of January 25, 2015, as amended by Amendment No. 1
thereto, dated as of February 18, 2015 (the “Merger Agreement”), by and among
Regency Energy Partners, Regency GP LP, a Delaware limited partnership, the
Parent Guarantor, Energy Transfer Partners GP, L.P., a Delaware limited
partnership, Rendezvous I LLC, a Delaware limited liability company and wholly
owned subsidiary of the Parent Guarantor (“Rendezvous I”), Rendezvous II LLC, a
Delaware limited liability company and wholly owned subsidiary of the Parent
Guarantor, ETE GP Acquirer LLC, a Delaware limited liability company, and,
solely for purposes of certain provisions therein, Energy Transfer Equity, L.P.,
pursuant to which, among other things, Rendezvous I will be merged with and into
Regency Energy Partners, with Regency Energy Partners continuing as the
surviving entity and a wholly owned subsidiary of the Parent Guarantor (the time
at which such merger becomes effective in accordance with the Merger Agreement,
the “Merger Effective Time”);

WHEREAS, Section 9.01(4) of the Indenture provides, among other things, that,
without the consent of any Holder of a Note, the Issuers, the Existing
Guarantors and the Trustee may amend or supplement the Indenture, the Notes or
the Note Guarantees to make any change that would provide any additional rights
or benefits to the Holders of the Notes or that does not adversely affect the
legal rights thereunder of any such Holder;

WHEREAS, as of the Merger Effective Time, the Parent Guarantor desires to fully
and unconditionally guarantee all payment obligations of the Issuers with
respect to the Outstanding Notes on the terms set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, the Issuers have requested that the Trustee execute and deliver this
Supplemental Indenture pursuant to Section 9.01(4) of the Indenture, and all
conditions precedent and requirements necessary to make this Supplemental
Indenture a valid and legally binding instrument in accordance with its terms
have been complied with, performed and fulfilled, and the execution and delivery
hereof have been in all respects duly authorized.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Issuers, the Existing Guarantors, the Parent Guarantor and the Trustee agree as
follows:

ARTICLE 1.

REPRESENTATIONS AND WARRANTIES OF THE PARENT GUARANTOR

The Parent Guarantor represents and warrants to the Trustee as follows:

Section 1.01. Good Standing. It is a limited partnership duly formed, validly
existing and, to the extent applicable, in good standing under the laws of its
state of formation as set forth in the preamble hereto.

Section 1.02. Authorization. The execution, delivery and performance by it of
this Supplemental Indenture have been authorized and approved by all necessary
limited partnership action on its part.

ARTICLE 2.

PARENT GUARANTEE

The Parent Guarantor hereby agrees that:

Section 2.01. The Parent Guarantee. Subject to the provisions of this Article 2,
the Parent Guarantor hereby agrees, as of the Merger Effective Time, to fully
and unconditionally guarantee the full and punctual payment (whether at
maturity, upon acceleration, upon redemption or otherwise) of the principal of
(and premium, if any) and interest on, and all other amounts payable under, the
Outstanding Notes, and the full and punctual payment of all other amounts
payable by the Issuers to the Holders of the Outstanding Notes under the
Indenture (the “Parent Guarantee”). Upon the failure by the Issuers to fully and
punctually pay any such amount, the Parent Guarantor shall forthwith on demand
pay the amount not so paid at the place and in the manner specified in the
Indenture.

Section 2.02. Parent Guarantee Unconditional. The Parent Guarantee shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Issuers under the Indenture or the Outstanding Notes,
by operation of law or otherwise;

 

2



--------------------------------------------------------------------------------

(b) any modification or amendment of, or supplement to, the Indenture or the
Outstanding Notes (other than a modification, amendment or supplement effected
in accordance with the terms of the Indenture that expressly releases,
discharges or otherwise affects the Parent Guarantee);

(c) any change in the corporate existence, structure or ownership of the
Issuers, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Issuers or their respective assets or any resulting
release or discharge of any obligation of the Issuers contained in the Indenture
or the Outstanding Notes;

(d) the existence of any claim, set-off or other right that the Parent Guarantor
may have at any time against the Issuers, the Trustee or any other Person,
whether in connection with the Indenture or an unrelated transaction, provided
that nothing herein prevents the assertion of any such claim by separate suit or
compulsory counterclaim;

(e) any invalidity, irregularity or unenforceability relating to, or against the
Issuers for any reason of, the Indenture or the Outstanding Notes, or any
provision of applicable law or regulation purporting to prohibit the payment by
the Issuers of the principal of or interest on the Outstanding Notes or any
other amount payable by the Issuers under the Indenture; or

(f) any other act or omission to act or delay of any kind by the Issuers, the
Trustee or any other Person or any other circumstance whatsoever which might,
but for the provisions of this Section 2.02, constitute a legal or equitable
discharge of or defense to the Parent Guarantor’s obligations hereunder (other
than an act contemplated by the parenthetical in Section 2.02(b) above).

Section 2.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Subject to Section 2.08, the Parent Guarantee shall remain in
full force and effect until the principal of (and premium, if any) and interest
on, and all other amounts payable under, the Outstanding Notes, and all other
amounts payable by the Issuers to the Holders of the Outstanding Notes under the
Indenture have been paid in full. If at any time any payment of the principal of
(or premium, if any) or interest on, or any other amounts payable under, the
Outstanding Notes or any other amount payable by the Issuers to the Holders of
the Outstanding Notes under the Indenture is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Issuers or otherwise, the Parent Guarantee with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

Section 2.04. Waiver by the Parent Guarantor. The Parent Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against the Issuers or any other Person.

Section 2.05. Subrogation. The Parent Guarantor agrees that, until the
indefeasible payment and satisfaction in full in cash of all applicable
obligations under the Outstanding Notes, the Parent Guarantee and the Indenture
with respect to the Outstanding Notes, the Parent Guarantor shall waive any
claim and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of the Parent Guarantee, whether by subrogation
or otherwise, against the Issuers.

 

3



--------------------------------------------------------------------------------

Section 2.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Issuers to the Holders of the Outstanding Notes under
the Indenture or the Outstanding Notes is stayed upon the insolvency, bankruptcy
or reorganization of the Issuers, all such amounts otherwise subject to
acceleration under the terms of the Indenture are nonetheless payable by the
Parent Guarantor hereunder forthwith on demand by the Trustee or the Holders of
the Outstanding Notes.

Section 2.07. Notation of Parent Guarantee Not Required. The Parent Guarantor
acknowledges that the Parent Guarantee shall remain in full force and effect
notwithstanding the absence on any Outstanding Note of a notation relating to
the Parent Guarantee.

Section 2.08. Release of Parent Guarantor. The Parent Guarantor’s obligations
under the Parent Guarantee shall terminate (a) upon satisfaction and discharge
of the Indenture pursuant to Article 11 of the Indenture, (b) upon Legal
Defeasance or Covenant Defeasance pursuant to Article 8 of the Indenture or
(c) on the date on which the Parent Guarantor becomes a co-obligor of the
issuers with respect to the Outstanding Notes. Upon delivery by the Issuers to
the Trustee of an Officers’ Certificate and an Opinion of Counsel to the
foregoing effect, the Trustee shall execute any documents reasonably required in
order to evidence the release of the Parent Guarantor from its obligations under
the Parent Guarantee.

Section 2.09. Benefits Acknowledged. The Parent Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Indenture and that the guarantee and waivers made by the
Parent Guarantor pursuant to the Parent Guarantee are knowingly made in
contemplation of such benefits.

ARTICLE 3.

AMENDMENT OF INDENTURE

With respect to the Outstanding Notes, Section 1.01 of the Indenture is hereby
amended by inserting or restating, as the case may be, each of the following
defined terms in its appropriate alphabetical position:

“Parent Guarantee” has the meaning given to such term in Section 2.01 to the
Second Supplemental Indenture hereto, dated as of April 30, 2015.

“Parent Guarantor” means Energy Transfer Partners, L.P., but only for so long as
Energy Transfer Partners, L.P. remains obligated under the Parent Guarantee
pursuant to the terms of the Second Supplemental Indenture hereto, dated as of
April 30, 2015.

ARTICLE 4.

MISCELLANEOUS

Section 4.01. General References. Unless otherwise specified or unless the
context otherwise requires, (i) all references in this Supplemental Indenture to
Articles and Sections refer to the corresponding Articles and Sections of this
Supplemental Indenture and (ii) the terms “herein,” “hereof,” “hereunder” and
any other word of similar import refers to this Supplemental Indenture.

 

4



--------------------------------------------------------------------------------

Section 4.02. Effectiveness of Supplemental Indenture. Notwithstanding anything
to the contrary elsewhere herein, this Supplemental Indenture shall become
effective only as of the Merger Effective Time. Promptly after the Merger
Effective Time, the Issuers shall provide notice thereof to the Trustee. If the
Issuers notify the Trustee in writing that the Merger Effective Time will not
occur, then the provisions hereof shall not become effective. Upon the
effectiveness of this Supplemental Indenture, the Indenture shall be and be
deemed to be modified and amended in accordance herewith and the respective
rights, limitations of rights, obligations, duties and immunities under the
Indenture of the Trustee, the Issuers and the Holders affected thereby shall
hereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and all the terms and conditions
of this Supplemental Indenture shall be and be deemed to be part of the terms
and conditions of the Indenture for any and all purposes.

Section 4.03. Indenture Remains in Full Force and Effect. Except as amended and
supplemented hereby, all provisions in the Indenture shall remain in full force
and effect and are in all respects ratified and confirmed. Notwithstanding
anything to the contrary herein, as to the Holders of the Outstanding Notes, the
provisions of this Supplemental Indenture are intended to either (x) provide
additional rights or benefits to such Holders or (y) not adversely affect the
legal rights of such Holders, and this Supplemental Indenture shall be construed
and enforced to give effect to the foregoing.

Section 4.04. Supplemental Indenture Controls. If there is any conflict or
inconsistency between the Indenture and this Supplemental Indenture, the
provisions of this Supplemental Indenture shall control.

Section 4.05. No Recourse Against Others. No past, present or future director,
officer, partner, member, employee, incorporator, manager or unit holder or
other owner of Equity Interests of the Parent Guarantor, as such, shall have any
liability for any obligations of the Issuers, any Existing Guarantor or the
Parent Guarantor under the Notes, any Note Guarantees, the Indenture or this
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder of the Notes by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes. Such waiver may not be effective to
waive liabilities under the federal securities laws and it is the view of the
SEC that such a waiver is against public policy.

Section 4.06. Notices and Demands. Any notice, demand, direction, request or
other document that is required or permitted by any provision of this
Supplemental Indenture or the Indenture to be given or made by the Trustee or by
the Holders of the Outstanding Notes to or upon the Parent Guarantor shall be
given or made by postage-prepaid, first-class mail addressed (until another
address of the Parent Guarantor is filed by the Parent Guarantor with the
Trustee), to Energy Transfer Partners, L.P., 3738 Oak Lawn Avenue, Dallas, Texas
75219, Attention: General Counsel.

 

5



--------------------------------------------------------------------------------

Section 4.07. Successors and Assigns. All covenants and agreements in this
Supplemental Indenture made by the Issuers, the Existing Guarantors, the Parent
Guarantor or the Trustee shall bind their respective successors and assigns,
whether so expressed or not.

Section 4.08. Severability. If any provision of this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby, and no Holder of the Outstanding Notes shall have
any claim therefor against any party hereto.

Section 4.09. Governing Law. THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.

Section 4.10. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

Section 4.11. Effect of Headings. The Article and Section headings herein are
for convenience only and shall not affect the construction hereof.

Section 4.12. Obligations Under Indenture. For the avoidance of doubt, the
Parent Guarantor shall not be bound by any obligations or covenants under the
Indenture except as set forth in this Supplemental Indenture or as otherwise
required by the TIA.

Section 4.13. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Issuers, the Existing Guarantors and the Parent
Guarantor.

Signature pages follow.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first written above.

 

ISSUERS: REGENCY ENERGY PARTNERS LP By: Regency GP LP, its general partner By:
Regency GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Chief Financial Officer REGENCY ENERGY FINANCE CORP.
By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President PARENT GUARANTOR: ENERGY TRANSFER
PARTNERS, L.P. By: Energy Transfer Partners GP, L.P., its general partner By:
Energy Transfer Partners, L.L.C., its general partner By:

/s/ Thomas P. Mason

Name: Thomas P. Mason Title: Senior Vice President, General Counsel and
Secretary

 

Second Supplemental Indenture to

Wells Fargo July 2014 Indenture



--------------------------------------------------------------------------------

EXISTING GUARANTORS: REGENCY OLP GP LLC By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President REGENCY GAS SERVICES LP By: Regency
OLP GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President CDM HOLDINGS LLC By: CDM Resource
Management LLC, its sole member CDM RESOURCE MANAGEMENT LLC CMA PIPELINE
PARTNERSHIP, LLC CONNECT GAS PIPELINE LLC FRONTSTREET HUGOTON LLC GALVESTON BAY
GATHERING, LLC GULF STATES TRANSMISSION LLC HESCO GATHERING COMPANY, LLC HESCO
PIPELINE COMPANY, LLC MIDSTREAM GAS SERVICES LLC PENN VIRGINIA OPERATING CO.,
LLC PVR MIDSTREAM JV HOLDINGS LLC REGENCY CRUDE MARKETING LLC REGENCY DESOTO
PIPELINE LLC REGENCY DESOTO-HESCO SERVICES LLC REGENCY ERCP LLC REGENCY FIELD
SERVICES LLC REGENCY GAS UTILITY LLC REGENCY GOM LLC

REGENCY HAYNESVILLE INTRASTATE GAS LLC

REGENCY HYDROCARBONS LLC REGENCY LAVERNE LLC REGENCY LIQUIDS PIPELINE LLC

REGENCY MARCELLUS GAS GATHERING LLC

 

Second Supplemental Indenture to

Wells Fargo July 2014 Indenture



--------------------------------------------------------------------------------

REGENCY MI VIDA LLC REGENCY MIDCONTINENT EXPRESS LLC REGENCY MIDSTREAM LLC
REGENCY NEPA GAS GATHERING LLC REGENCY PIPELINE LLC REGENCY QUITMAN GATHERING
LLC REGENCY RANCH JV LLC REGENCY TEXAS PIPELINE LLC REGENCY UTICA HOLDCO LLC
REGENCY UTICA GAS GATHERING LLC REGENCY VAUGHN GATHERING LLC RGP MARKETING LLC
RGU WEST LLC RHEP CRUDE LLC SUPERIOR GAS COMPRESSION, LLC WGP-KHC, LLC By:

FrontStreet Hugoton LLC,

its sole member

By: Regency Gas Services LP, its sole member By: Regency OLP GP LLC, its general
partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President

RGP WESTEX GATHERING INC.

WEST TEXAS GATHERING COMPANY

By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President

 

Second Supplemental Indenture to

Wells Fargo July 2014 Indenture



--------------------------------------------------------------------------------

DULCET ACQUISITION LLC FIELDCREST RESOURCES LLC K RAIL LLC KANAWHA RAIL LLC LJL,
LLC LOADOUT LLC SUNCREST RESOURCES LLC TONEY FORK LLC By: Penn Virginia
Operating Co., LLC, its sole member By: Regency Gas Services LP, its sole member
By: Regency OLP GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President

 

Second Supplemental Indenture to

Wells Fargo July 2014 Indenture



--------------------------------------------------------------------------------

TRUSTEE: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:

/s/ John C. Stohlmann

Name: John C. Stohlmann Title: Vice President

 

Second Supplemental Indenture to

Wells Fargo July 2014 Indenture